Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In view of the claim amendments and arguments presented in the Amendment dated January 18, 2022, the Detailed Action issued November, wherein Claims 1-8, 13-17 and 19 were finally rejected, is hereby withdrawn in accordance with MPEP 706.07(e), and in lieu of which this Notice of Allowability is issued.

Allowable Subject Matter
In accordance with MPEP § 2143.03, all claim limitations have been considered by Examiner and Claims 1-4, 6-12, and 14-20 are found to be allowable over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the limitations set forth in independent Claims 1 and 4 regarding an air-cooled internal combustion engine that includes a blower assembly having a first fan and a second fan, wherein the first fan is positioned proximate a first cylinder and the second fan is positioned proximate a second cylinder, and wherein the first fan is driven by a first electric motor and the second fan is driven by a second electric motor, wherein the first electric motor and the second electric motor are controlled by either a single controller or dual controllers, in combination with the remaining limitations set forth respectively in Claims 1 and 4 are not disclosed nor taught by the prior art.
Further, the limitations set forth in independent Claims 6 and 14 regarding an air-cooled internal combustion engine wherein a first fan and a second fan are structured to move air into a blower housing through air intake openings when rotating in a first direction in a cooling mode and to move air out of the blower housing through the air intake openings when rotating in an opposite second direction in a debris-removal mode, in combination with the remaining limitations set forth respectively in Claims 6 and 14, are not disclosed nor taught by the prior art.
The limitations set forth in independent Claim 7 regarding an air-cooled internal combustion engine that includes a plurality of air intake openings, wherein a first subset of the air intake openings is formed through the main body, a second subset of the air intake openings is formed through the first arm, a third subset of the air intake openings is formed through the second arm, and wherein a static cover is structured to prevent user access to a moving component of the engine, in combination with the remaining limitations set forth in Claim 7, are not disclosed nor taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747